Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application filed 04/23/2021 claims foreign priority to INDIA 202041017604 filed 04/24/2020.

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2022 has been entered.  
Claims 1-3, 5-12, 17, 21-22 are pending in the instant application. Claims 1-3, 5-12, 17, 21-22  are being examined herewith.
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 6/21/2022 and 9/14/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the Examiner.
Response to Arguments
Applicant’s arguments over the 35 U.S.C. 103(a) rejection of claims 1-3, 5-12, 17 over Xie et al. (CN 109893502) is persuasive in view of amendments made to the claims. The rejection is herewith withdrawn.  However, to solely to address a specific solvent and antioxidant in combination with a tofacitinib formulation, the reference is used in the newly made rejections below. 
The following rejections are made:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Younis et al. (Preformulation and Evaluation of Tofacitinib as a Therapeutic Treatment for Asthma, AAPS PharmSciTech (2019) 20: 167).
The claims read on a stable pharmaceutical solution of tofacitinib administration consisting essentially of: (a) tofacitinib at a concentration of about 1 mg/mL or more; (b) optionally, at least one anti-oxidant; wherein pH of the solution ranges from 3.5 to 4.5; and wherein the level of total impurities in the solution is less than 1.5 % w/w as measured by HPLC, when said solution is stored at 40°C/75% RH for a period of 6 months.
Younis et al. teaches preformulation studies on tofacitinib citrate, and its free base, to better understand factors that affect its solubility, stability, and solid-state characteristics. (abstract) The reference teaches tofacitinib solution at pH 3.5 having a solubility of 1.8 mg/mL. (p. 166 para. pH Solubility Profile) Tofacitinib was so stable that the natural logarithm of the degradation rate constants for pH 2.0 through pH 5.0 could not be calculated due to the samples essentially having zero degradation over the course of the study.  (p. 167 left para.)
With respect to the level of total impurities in the composition solution is less than 1.5 about 2 % w/w as measured by HPLC, when said composition is stored at 40°C/75% RH for a period of 6 months, recited in the claims, Applicant is informed that a prior art composition that comprise all elemental components of the instantly created composition would meet all functional characteristics of the created composition, because such characteristics are inseparable from the composition. Younis et al. meets all elemental steps of the instant claims and the composition created thereof. Since Younis et al.'s compositions comprise all elemental components of the instantly prepared composition, they would inherently exhibit the same properties as those instantly claimed, because such functional characteristics of the created composition is inseparable from the describe composition of Younis et al. With respect to claim 22, the milligram equivalence of tofacitinib citrate and tofacitinib of 1.62, is inherent as the same tofacitinib is taught.
Claims 1, 11, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2019 / 0231782 A1).
Chen teaches the concentration of tofacitinib citrate in each solvent was: 
50 mm Acetate Buffer at pH 4.5 was 1.81 mg/mL; 50 mm Acetate Buffer at pH 4.5, 50 mM Acetate Buffer/PEG300 = 70/30 was 3.16 mg/mL.
With respect to the level of total impurities in the composition solution is less than 1.5 about 2 % w/w as measured by HPLC, when said composition is stored at 40°C/75% RH for a period of 6 months, recited in the claims, Applicant is informed that a prior art composition that comprise all elemental components of the instantly created composition would meet all functional characteristics of the created composition, because such characteristics are inseparable from the composition. Chen et al. meets all elemental steps of the instant claims and the composition created thereof. Since Chen et al.'s compositions comprise all elemental components of the instantly prepared composition, they would inherently exhibit the same properties as those instantly claimed, because such functional characteristics of the created composition is inseparable from the describe composition of Chen et al. With respect to claim 22, the milligram equivalence of tofacitinib citrate and tofacitinib of 1.62, is inherent as the same tofacitinib is taught.
While the reference teaches a topical formulation, the composition is capable of use for oral delivery. Specifically, the formulation with a pH 4.5 contains ingredients, i.e. acetate, that are also suitable orally.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-12, 16-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over  Chen (US 2019/0231782 A1).
Chen teaches formulations comprising (a) a therapeutically effective amount of tofacitinib; (b) at least one solvent; and (c) optionally, one or more other pharmaceutically acceptable excipients. The topical formulation is in the form selected from a solution and a gel. (claims 1 and 3) In some embodiments, tofacitinib in the formulation is present at a concentration from about 0.1 % w / w to about 5 % w/w , preferably about 1 % w / w to about 4 % w / w , based on the total weight of the formulation. [10028]  Tofacitinib is in the form of a pharmaceutically acceptable salt such as tartrate salt.(claim 4) The topical formulation comprises an antioxidant . Preferably , the antioxidant can be, for example, butylated hydroxyanisole, butylated hydroxy toluene , vitamin C, vitamin E, vitamin A, lutein, lycopene, retinyl palmitate, potassium metabisulfite, sodium meta bisulfite, sodium thiosulfate pentahydrate, 3,4 -dihydroxy benzoic acid, propyl gallate, alpha-lipoic acid, ascorbyl palmitate, sodium pyrosulfite, ubiquinone, selenium, or a combination thereof. More preferably , the antioxidant is butylated hydroxyanisole. [0039] The antioxidant is present at a concentration from about 0.05% w/w to about 5% w/w, preferably about 0.1% w/w to about 3% w/w , based on the total weight of the formulation. [0040] In some embodiments, the solvent can be, for example, dimethyl sulfoxide, propylene glycol, glycerin, polyethylene glycol, isopropyl alcohol, methanol, sodium pyrrolidone carboxylate, 2-hydroxypropyl -y-cyclodextrin, acetone, purified water, ethanol, 1-propanol, butanediol, 2-( 2-ethoxyethoxy) ethanol (transcutol), or a combination thereof . [ 0029 ] (See claims 1, 3, 4, 6, and 9) Chen teaches the aqueous solubility of tofacitinib citrate decreases as pH increases from 1 to 3 , slightly increases at pH 4.5 and remains relatively low above pH 6.8. [ 0077 ] Chen teaches examples wherein the concentration of tofacitinib citrate in each solvent was measured:  50 mm Acetate Buffer at pH 4.5 was 1.81 mg/mL; 50 mm Acetate Buffer at pH 4.5, 50 mM Acetate Buffer/PEG300 = 70/30 was 3.16 mg/mL. (TABLE 1)
With respect to the level of total impurities in the composition solution is less than 1.5 about 2 % w/w as measured by HPLC, when said composition is stored at 40°C/75% RH for a period of 6 months, recited in the claims, Applicant is informed that a prior art composition that comprise all elemental components of the instantly created composition would meet all functional characteristics of the created composition, because such characteristics are inseparable from the composition. Chen et al. meets all elemental steps of the instant claims and the composition created thereof. Since Chen et al.'s compositions comprise all elemental components of the instantly prepared composition, they would inherently exhibit the same properties as those instantly claimed, because such functional characteristics of the created composition is inseparable from the describe composition of Chen et al.
While the reference teaches a topical formulation, the composition is capable of use for oral delivery. Specifically, the formulation with a pH 4.5 contains ingredients, i.e. acetate, are also suitable orally.  Moreover, claim 1 recites at least one solvent ; and ( c) optionally , one or more other pharmaceutically acceptable excipients.  
The prior art does not exemplify a formulation having a pH 3.5-4.5 with the antioxidant and solvent.
It would have been obvious to on of ordinary skill in the art at the time of filing to  incorporate an antioxidant and solvents in a formulation having a pH of 4.5. The motivation comes from the teaching that aqueous solubility of tofacitinib citrate, slightly increases at pH 4.5 and the formulations have solvents and antioxidants.  Hence a skilled artisan would have had reasonable expectation of successfully attaining similar efficacy and solubility at a pH of 4.5.

Claims 1-3, 5-12, 16-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Younis et al. (Preformulation and Evaluation of Tofacitinib as a Therapeutic Treatment for Asthma) in view of Xie et al. (CN 109893502 - previously cited).
Younis et al. teaches preformulation studies on tofacitinib citrate, and its free base, to better understand factors that affect its solubility, stability, and solid-state characteristics. (abstract) The reference teaches tofacitinib solution at pH 3.5 having a solubility of 1.8 mg/mL. (p. 166 para. pH Solubility Profile) Tofacitinib was so stable that the natural logarithm of the degradation rate constants for pH 2.0 through pH 5.0 could not be calculated due to the samples essentially having zero degradation over the course of the study.  (p. 167 left para.)
With respect to the level of total impurities in the composition solution is less than 1.5 about 2 % w/w as measured by HPLC, when said composition is stored at 40°C/75% RH for a period of 6 months, recited in the claims, Applicant is informed that a prior art composition that comprise all elemental components of the instantly created composition would meet all functional characteristics of the created composition, because such characteristics are inseparable from the composition. Younis et al. meets all elemental steps of the instant claims and the composition created thereof. Since Younis et al.'s compositions comprise all elemental components of the instantly prepared composition, they would inherently exhibit the same properties as those instantly claimed, because such functional characteristics of the created composition is inseparable from the describe composition of Younis et al.
While the reference teaches the tofacitinib solution at pH 3.5 having a solubility of 1.8 mg/mL, the reference does not specify a formulation with a pH 3.5- 4.5 containing the specific solvent and antioxidant ingredients.  
Xie et al. teaches a tofacitinib citrate oral solution and its preparation method, which has better stability, and is suitable for children and elderly people with dysphagia. The oral solution comprises tofacitinib citrate, pH regulator, preservative and flavoring agent. Water is used as a solvent in the oral solution to bring the composition to 1000mL. In one embodiment, the pH adjuster used in the tofacitib citrate oral solution is selected from: hydrochloric acid, acetic acid, citric acid, phosphoric acid, fumaric acid, tartaric acid(for example, reads on anti-oxidant), lactic acid, succinic acid, sorbic acid, propionic acid, maleic acid, triethylamine, sodium hydroxide, sodium tartrate, arginine, sodium citrate and the like and combinations thereof. The amount of the pH adjusting agent is an amount that enables the pH of the solution to reach the range of 2.5-6.5 , for example, to make the pH value reach 3.0-6.0, or to make the pH value reach the amount of 4.0-5.5. The samples marked as Ex1 and Ex2 were placed at 40 °C, and the RH was 25% + 5% for investigation for 6 months. The embodiments describe the use of purified water.
It would have been obvious to one of ordinary skill in the art at the time of filing to  incorporate an antioxidant and solvent in a tofacitinib formulation having a pH of 4.5. The motivation comes from the teaching in Younis of solvents and that tofacitinib was so stable that the natural logarithm of the degradation rate constants for pH 2.0 through pH 5.0 could not be calculated. Specific solvents and antioxidants in a tofacitinib formulation with similar pH are also taught in Xie. Hence, a skilled artisan would have had reasonable expectation that incorporating an antioxidant and solvent and maintaining the pH of 4.5 would successfully achieve similar efficacy and results.

Conclusion
No claims allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel, can be reached on (571)270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA SOROUSH/           Primary Examiner, Art Unit 1627